Fourth Court of Appeals
                               San Antonio, Texas
                                     October 30, 2018

                                   No. 04-18-00749-CR

                                  Modesto GRANGER,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR2094
                       Honorable Jefferson Moore, Judge Presiding


                                     ORDER


      The Appellant’s Motion to Substitute Counsel is hereby GRANTED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court